Citation Nr: 1209651	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  03-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for alcohol and substance abuse as secondary to service connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, in pertinent part, denied the Veteran's claim for service connection for alcohol and substance abuse.

A review of the Virtual VA paperless claims processing system revealed documents pertinent to the claim on appeal, namely an April 2012 VA examination report.

The instant matter was remanded by the Board in April 2005 and in February 2008.  The Board had also remanded a claim for service connection for major depression; a February 2011 rating decision granted service connection for major depressive disorder and assigned an initial rating.  A notice of disagreement objecting to this determination has not been received and this claim is no longer before the Board for its consideration. 

In November 2007, the Veteran withdrew his request for a RO hearing.

The Board notes that the Veteran filed a claim for a nonservice connected pension in March 2011.  A review of the Virtual VA paperless claims processing system indicates that this benefit was granted in a January 2012 administrative decision.

The issue of entitlement to service connection for an anxiety disorder was raised by the Veteran in March 2010.  In December 2010, the Veteran filed a request to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  These issues do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, this matter must again be remanded for additional development and compliance with the Board's previous remand directives.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2011). 

An alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service connected disability can be service connected for compensation.  Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001) (explaining that 38 U.S.C.A. § 1110 (West 2002) does not preclude compensation for an alcohol or drug abuse disability acquired on a secondary service connection basis).  A veteran must adequately establish that, through clear medical evidence, an alcohol or drug abuse disability is secondary to or caused by a primary service connected disorder and not due to willful wrongdoing.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  The term "primary" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

In its April 2005 Remand, the Board instructed the AOJ to conduct a VA examination to determine whether the Veteran's alcohol and/or substance abuse was either the result of, or aggravated by, another psychiatric disability.  Such an examination was not scheduled.  The Board again remanded the issue on appeal in February 2008 to obtain a medical opinion as to whether the Veteran's alcohol and/or substance abuse was the result of a psychiatric disability other than PTSD.  The Board specified in its February 2008 Remand directives that the examiner was to provide a complete rationale for this opinion.

Such an opinion was obtained in May 2010.  The VA examiner opined that while the Veteran's depression was related to his service, his substance abuse was not secondary to this diagnosis.  However, the VA examiner provided no rationale to support this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of this deficiency, it is unlikely that the May 2010 VA opinion would withstand judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand directives.

In a November 2010 VA treatment note, the Veteran reported that he had applied for Social Security Administration (SSA) benefits.  The basis of such an application or the outcome of such an application is not clear from the current record.  These records are potentially pertinent to the issue currently on appeal.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the above development, the RO/AMC should forward the claims folder to the VA examiner who conducted the May 2010 VA examination and prepared the opinion, and request an addendum to the May 2010 VA examination report that explains the rationale for the opinion that, "while the Veteran's depression was related to his service, his substance abuse was not secondary to this diagnosis."  If the May 2010 VA examiner is no longer available, then the claims folder should be forwarded to another VA examiner with appropriate expertise for the purpose of providing the addendum opinion, i.e., explaining the rationale for that opinion contained in the May 2010 VA examination report.

If an addendum opinion cannot be accomplished without examination of the Veteran, then afford the Veteran a VA examination with an appropriate examiner to determine: (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected major depressive disorder is the cause of his alcohol and/or substance abuse; or (2) is it a least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depressive disorder caused a worsening (i.e., aggravation) of his alcohol and/substance abuse beyond its natural progress?

In making the assessments as requested above, to include the addendum opinion, the Board notes that while the Veteran's alcohol and/or substance abuse may currently be in remission, he has satisfied the requirements of a current disability as these disorders have been active since the date of claim (i.e., October 2001).

The claims file and a copy of this remand should be made available to and reviewed by the examiner in connection with the study of this case.  The examiner should acknowledge such a review in the addendum and/or examination report.  All indicated studies should be performed (if another VA examination is deemed warranted) and all findings should be reported in detail.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



